         Case 1:19-cr-00783-SHS Document 89 Filed 09/13/21 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                V.
                                                             19-CR-783 (SHS)
RULESS PIERRE,
                                Defendant.                   OPINION & ORDER




SIDNEY H. STEIN, U.S. District Judge.
    After an eight-day trial, a jury convicted defendant Ruless Pierre of four counts in the
Superseding Indictment: Count One, securities fraud related to a "Promissory Note
Investment Fraud Scheme," Count Two, securities fraud related to a "Franchise Investment
Fraud Scheme," Count Three, wire fraud related to an "Embezzlement Fraud Scheme," and
Count Four, structuring. (Tr. dated May 27, 2021 at 1203-05, ECF No. 78.) The scheme
relevant to this motion is Count One, the "Promissory Note Investment Fraud Scheme."
    On May 25, 2021, at the close of the government's case, Pierre moved under Federal
Rule of Criminal Procedure 29 for a judgment of acquittal with respect to Count One. 1 (Tr.
dated May 25, 2021 at 904, ECF No. 74.) Pierre argued that the government failed to prove
that the securities fraud scheme charged in Count One involved a security, since the
contracts Pierre provided to his clients were instead promissory notes and guaranteed
investment loans falling outside the ambit of the securities laws. (Id.) This Court denied that
motion, finding that the investment contracts signed by the victims were "well within the
definition of [a] security." (Id. at 906.)
     Pierre now renews his motion for a judgment of acquittal on Count One of the
Superseding Indictment pursuant to Rule 29. (Def.'s Mot., ECF No. 80.) His argument is
simple: there is insufficient evidence from which a reasonable jury could have concluded
beyond a reasonable doubt that the "investment promissory notes" Pierre issued to his
clients, (see, e.g., GX 702), were securities within the meaning of 15 U.S.C. §§ 78j(b) and 17
C.F.R. § 240.lOb-5. Because the Court finds that a reasonable jury could have reasonably
concluded that the instruments Pierre issued to his clients were investment contracts, a type
of document explicitly recognized as a security in the Securities Exchange Act of 1934, the
Court denies Pierre's renewed motion.


1Pierre also moved for a judgment of acquittal on Counts Two, Three, and Four, for separate and
independent reasons. (Tr. dated May 25, 2021 at 906-08, ECF No. 74.) The Court denied that motion in its
entirety. (Id. at 908.) Pierre does not seek to reargue the determinations concerning Counts Two through
Four.
         Case 1:19-cr-00783-SHS Document 89 Filed 09/13/21 Page 2 of 7




I.   BACKGROUND

     Pierre engaged in the fraud scheme alleged in Count One for three years, from
November 2016 to October 2019, enticing clients to join a group called the "Amongst
Friends" Investment Group. (See, e.g., Superseding Indictment cir 4, ECF No. 37; GX 702.)
The potential investors consisted primarily of individuals from the Haitian community
Pierre was a part of. (See, e.g., Tr. dated May 21, 2021 at 517, 576, ECF No. 70.) By falsely
promising potential investors that "he would earn a 20% return on their initial investment
every 60 days through stock trading," he convinced more than 100 clients to invest in
Amongst Friends. (Superseding Indictment cir 4, ECF No. 37.) Pierre made these guarantees
to investors in documents entitled "investment promissory notes," (id . circir 4-5), issued by his
company, R. Pierre Consulting Group Ltd. (See, e.g., GX 702.)
     Ultimately, Pierre obtained approximately $5 million from investors, (GX 1210 at 15),
and invested approximately $3.8 million of that in the stock market from 2016 to 2019. (Id .)
Being essentially unschooled in investment strategies, (see, e.g., Tr. dated May 24, 2021 at
691, ECF No. 72; Tr. dated May 25, 2021 at 902, ECF No. 74), he sustained enormous trading
losses and was unable to pay his investors the 20% return he had promised. (GX 1210 at 16-
17.)
     He also withdrew approximately $1.9 million from his trading accounts and transferred
them to his personal accounts. (See, e.g., GX 1210 at 16.) He used that money to make partial
repayments to some investors, but also spent substantial sums on personal expenses. (Id. at
21-32.) His investors ended up losing thousands, and in some cases hundreds of thousands,
of dollars. (See Tr. dated May 24, 2021 at 683, ECF No. 72) (Investor Frantz Joseph testifying
that he never received back any of the $140,000 he had invested); (id. at 731) (Investor
Fonderre Musongong testifying that he received only $3,000 back from his $49,000
investment); (Tr. dated May 20, 2021 at 383, ECF No. 68) (Investor Shayna Kushner stating
that she only received $3,000 out of the $18,000 she invested.) Investors who had invested
thousands in the scheme never received the returns they were promised.


II. DISCUSSION

     A. Legal Standard
      Federal Rule of Criminal Procedure 29 states that the Court, "[a]fter the government
 closes its evidence," and "on [a] defendant' s motion[,] must enter a judgment of acquittal
 of any offense for which the evidence is insufficient to sustain a conviction." Fed. R. Crim.
 P. 29(a). Even after a jury returns a guilty verdict, the court may still "set aside the verdict
 and enter an acquittal." Fed. R. Crim. P. 29(c)(2). "Under Rule 29, a district court will grant
 a motion to enter a judgment of acquittal on grounds of insufficient evidence if it concludes
 that no rational trier of fact could have found the defendant guilty beyond a reasonable
 doubt." United States v. Jackson, 335 F.3d 170, 180 (2d Cir. 2003) (citations omitted). "A


                                                 2
         Case 1:19-cr-00783-SHS Document 89 Filed 09/13/21 Page 3 of 7




defendant who challenges the sufficiency of the evidence to support his conviction 'bears a
heavy burden."' Id. (quoting United States v. Finley, 245 F.3d 199,202 (2d Cir. 2001)) . Courts
must "avoid usurping the role of the jury when confronted with a motion for acquittal"
because "it is the task of the jury, not the court, to choose among competing inferences that
can be drawn from the evidence." Id. (internal citations omitted) .
     "A reasonable mind must be able to conclude guilt on each and every element of the
charged offense." United States v. Mariani, 725 F.2d 862, 865 (2d Cir. 1984) (citing United
States v. Macklin, 671 F.2d 60, 65 (2d Cir. 1982)). "[A]ll reasonable inferences are to be
resolved in favor of the prosecution and the trial court is required to view the evidence in
the light most favorable to the Government with respect to each element of the offense."
United States v. Rodriguez, 702 F.2d 38, 41 (2d Cir. 1983) (quoting United States v . Artuso, 618
F.2d 192, 195 (2d Cir. 1980)). But "if the evidence viewed in the light most favorable to the
prosecution gives equal or nearly equal circumstantial support to a theory of guilt and a
theory of innocence, then a reasonable jury must necessarily entertain a reasonable doubt."
United States v. Cassese, 428 F.3d 92, 99 (2d Cir. 2005) (quoting United States v. Glenn, 312 F.3d
58, 70 (2d Cir. 2002)).

    B.   Discussion
    The Securities Exchange Act of 1934 makes it unlawful "[t]o use or employ, in
connection with the purchase or sale of any security .. . any manipulative or deceptive
device or contrivance." 15 U.S.C. § 78j(b). SEC Rule lOb-5, in relevant part, makes it
unlawful:
         (a) To employ any device, scheme, or artifice to defraud,
         (b) To make any untrue statement of a material fact or to omit to state a material
         fact necessary in order to make the statements made, in the light of the
         circumstances under which they were made, not misleading, or
         (c) To engage in any act, practice, or course of business which operates or would
         operate as a fraud or deceit upon any person,
         in connection with the purchase or sale of any security. 17 C.F.R. § 240.lOb-5.
The Act defines a "security" to include, inter alia, "stock[ s ]," "investment contract[ s ]," and
"note[s]." 15 U.S.C. § 78c(a)(10). Generally, "to achieve its goal of protecting investors,"
Congress defined the term "security" broadly, "to encompass virtually any instrument that
might be sold as an investment." Reves v. Ernst & Young, 494 U.S. 56, 61 (1990).
    Pierre contends that the Court should acquit him on Count One of the Superseding
Indictment "because no reasonable jury could conclude beyond a reasonable doubt that the
Amongst Friends promissory notes were securities that fall within the ambit of the federal
securities laws." (Def.'s Mem. at 3, ECF No. 81.)




                                                 3
         Case 1:19-cr-00783-SHS Document 89 Filed 09/13/21 Page 4 of 7




     "[I]n searching for the meaning and scope of the word 'security"' in the securities laws,
"form should be disregarded for substance and the emphasis should be on economic
reality." Tcherepnin v. Knight, 389 U.S. 332,336 (1967) (citing SEC v. W.J. Howey Co., 328 U.S.
293, 298 (1946)). Therefore, the fact that Pierre himself titled the investment instruments as
"investment promissory notes" does not dictate the Court's analysis. For instance, in SEC v.
W.]. Howey Co., the Supreme Court found a case to involve an "investment contract" even
where the contracts between the investors and the promoters were styled as "land sales
contracts" and "service contracts." 328 U.S. at 295, 299-300. In that case, the purported
investment opportunity involved the ability "to contribute money and to share in the
profits of a large citrus fruit enterprise." Id. at 299. The investors "[had] no desire to occupy
the land or to develop it themselves," and were instead "attracted solely by the prospects of
a return on their investment." Id. at 300. "The investors provide[d] the capital and share[d]
in the earnings and profits," while the promoters "manage[dL control[led] and operate[d]
the enterprise." Id. at 300. The court found that "the arrangements whereby the investors'
interests are made manifest involve investment contracts, regardless of the legal
terminology in which such contracts are clothed." Id. at 300.
    Similarly, in this case, the Court looks to substance over form and concludes that the
jury reasonably found that the investment instruments Pierre presented to his investors
were investment contracts, not promissory notes. The contracts Pierre drafted and
presented to his investors contained language both consistent with an investment and
language consistent with a loan. For example, the contracts were entitled "Investment
Promissory Note[s]," and specified that "[a]ll investments into the Investment group are
recorded as a 'Guaranteed Investment Loan.'" (GX 702.) However, the predominant
language in the contracts was consistent with an investment contract, stating that the
investor was "making an investment with Amongst Friends [I]nvestment Group," (GX 702),
and that "[t]he purpose of the Investment Group is to invest the assets of the group in
stocks, bonds, other securities, digital currencies, commercial [and] [r]esidential [r]ental
property investments." (See, e.g., GX 702; Tr. dated May 20, 2021 at 398, ECF No. 68.)
Further, Pierre himself sent communications to investors purporting to inform them of the
balance of their "investment account[s]/' their "[i]nvestment payment schedule/'
"[i]nvestment date," and "[i]nvestment amount." (GX 704.)
    The victim witnesses also testified emphatically at trial that that they believed they
were investing their money pursuant to an investment contract, not providing Pierre with a
loan. (See Tr. dated May 20, 2021 at 397, ECF No. 68) (Investor Shayna Kushner stating that
she did not believe that her contract with Pierre was a loan because she was "providing
money for an investment" and believed she could exit the group at will.) Investor Elizabeth
Pamphile testified that she believed she provided money to Pierre for investment purposes
when she signed the relevant contract, not for a loan. (Tr. dated May 21, 2021 at 528, ECF
No. 70.) In fact, investor Frantz Joseph testified that Pierre told him he titled his contracts on
Count One "guaranteed investment loan[s]" instead of investment contracts simply because



                                                4
         Case 1:19-cr-00783-SHS Document 89 Filed 09/13/21 Page 5 of 7




Pierre "didn't have the proper licenses" to act as an investment broker. (Tr. dated May 24,
2021 at 666, ECF No. 72.) Therefore, accepting Pierre's contention that the instruments at
issue in Count One are promissory notes simply because he titled them as such would
contravene the intent of the securities laws to "embod[y] a flexible rather than a static
principle, one that is capable of adaptation to meet the countless and variable schemes
devised by those who seek the use of the money of others on the promise of profits." W.J.
Howey Co., 328 U.S. at 299. Calling something a loan does not make it a loan.
    Here, the jury reasonably concluded that the instruments at issue were investment
contracts. The Court properly instructed the jury that a "security" includes an "investment
contract." (Tr. dated May 26, 2021 at 1047, ECF No. 76.) In its jury charge, the Court also
defined an investment contract using the definition set forth by the Supreme Court in W.J.
Howey Co., which instructs courts how to determine when an investment contract
constitutes a security. (Id. at 1047-48.) In Howey, the Supreme Court defined an investment
contract for purposes of the Securities Act to mean "a contract, transaction[,] or scheme
whereby a person [1] invests his money [2] in a common enterprise and [3] is led to expect
profits solely from the efforts of the promoter or a third party." 328 U.S. at 298-99. The first
element of the Howey test is clearly met because the instruments Pierre provided to his
investors involved an investment of money. (See Tr. dated May 20, 2021 at 382, ECF No. 68.)
      The investment scheme also satisfies the second element of the Howey test because it
was a "common enterprise." A "' common enterprise' may be established by showing
'horizontal commonality,' or the 'tying of each individual investor's fortunes to the fortunes
of the other investors by the pooling of assets, usually combined with the pro-rata
distribution of profits."' United States v. Bergstein, No. 16-CR-746, 2018 WL 2417845, at *4
(S.D.N.Y. May 29, 2018) (quoting Revak v. SEC Reality Corp., 18 F.3d 81, 87 (2d Cir. 1994)). In
this case, Pierre solicited money from investors and pooled it in his bank and trading
accounts. There were no separate accounts for each individual investor. (See Tr. dated May
24, 2021 at 768, ECF No. 72); (id. at 670) (Frantz Joseph testifying that he understood Pierre's
investment account to include "[a]ll the investment from the friends and family"
investment group.) Pierre also told investors that the owned "Investment Collateral" to
secure their investments and that that property was owned as a whole by all of the
members of the investment group. (Id . at 707.) (Fonderre Musongong testifying that Pierre
told him that the Investment Group as a whole owned "Investment Collateral" - a
residential property in Nyack, New York on Franklin Street.) Finally, Pierre used investor
money to pay returns to other investors involved in the group. (See id. at 771-72; Tr. dated
May 17, 2021 at 26, ECF No. 64.) The "Promissory Note Investment Scheme" is therefore a
 classic example of a common enterprise by Howey 's standards.
     The final element of Howey requires a person to be "led to expect profits solely from the
efforts of the promoter or a third party." W.J. Howey Co., 328 U.S. at 299. Here, numerous
witnesses testified at trial that they expected their investment returns to stem from Pierre's
skill in investing in the stock market. Indeed, Pierre euchred his victims into investing by


                                                5
._   •   •   r            Case 1:19-cr-00783-SHS Document 89 Filed 09/13/21 Page 6 of 7




                 touting his supposed-but non-existent-investing skills. (See, e.g., Tr. dated May 24, 2021
                 at 691, ECF No. 72; Tr. dated May 25, 2021 at 902, ECF No. 74.) Investor Shayna Kushner
                 testified that she invested her money with Pierre because she believed she would receive
                 the promised return through Pierre's investment in stocks. (Tr. dated May 20, 2021 at 382,
                 387-88, ECF No. 68.) Indeed, she testified she expected to be paid based on Pierre's
                 "progress and success with the stock market," and that he had represented that he was
                 "pretty successful" at investing. (Id . at 390-91.) Investor Frantz Joseph testified that Pierre
                 reassured him that we would receive his promised investment returns because his
                 investment was "doing well in the market" and "really growing." (Tr. dated May 24, 2021
                 at 670, ECF No. 72.) No witness testified at trial that they expected to take any action at all
                 related to their investments; they relied solely on Pierre to generate the promised returns.
                 The Court thus finds that a reasonable jury could have concluded that all of the elements of
                 the Howey test are met in this case, such that the investment contracts at issue are the type of
                 securities regulated by the securities laws.
                      Pierre's purchase and sale of stocks-with that part of the scheme's proceeds that he
                 did not use for personal expenses-provides another, distinct basis for the jury's decision
                 that the fraud scheme charged in Count One was made in connection with the purchase or
                 sale of a security in violation of 15 U.S.C. § 78j(b). The Exchange Act clearly defines a
                 "security" to include stocks. 15 U.S.C. § 78c(a)(10). In fact, the Supreme Court has held that
                 "the public perception of common stock as the paradigm of a security suggests that stock,
                 in whatever context it is sold, should be treated as within the ambit of the [Securities] Acts."
                 Reves, 494 U.S. at 62 (citations omitted).
                      In this case, Pierre continually told investors that he would invest their money in
                 stocks, and he did, except for the funds he diverted to his own use. Shayna Kushner
                 testified that Pierre specifically told her that he was using the money she gave him to trade
                 in stocks. (Tr. dated May 20, 2021 at 438-40, ECF No. 68.) Frantz Joseph testified that Pierre
                 told him that he would buy "volumes of stocks" to generate the guaranteed investment
                 returns. (Tr. dated May 24, 2021 at 662, ECF No. 72.) Pierre also showed Elizabeth Pamphile
                 a stock trading account from E>t'frade or Ameritrade and claimed he had a million dollars in
                 the account to reassure her that she would receive the promised returns. (Tr. dated May 21,
                 2021 at 569-70, ECF No. 70.) This evidence provides a sufficient basis for the jury's
                 conclusion that Pierre's conduct, charged in Count One, was perpetrated "in connection
                 with the purchase or sale of any security." 17 C.F.R. § 240.lOb-5.




                                                                 6
           Case 1:19-cr-00783-SHS Document 89 Filed 09/13/21 Page 7 of 7




Ill.   CONCLUSION

     Because the Court finds that the evidence in this case was palpably more than sufficient
for a reasonable jury to conclude that Pierre is guilty of Count One, Pierre's motion for
reconsideration of the Court's denial of Pierre's Rule 29 motion is denied.


Dated: New York, New York
       September 13, 2021

                                           SO ORDERED:




                                             ~~-·                1/
                                                                   I.   ;;•·,- /
                                                                           4' ~
                                                                                  '


                                              Sidney H : Stein, U.S.D.J.
                                                       J




                                               7
